Citation Nr: 1748958	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Evaluation of the service-connected scar, status-post lower right leg fasciotomy, currently rated as non-compensable.

2.  Evaluation of the service-connected scar, status-post lower left leg fasciotomy, currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to May 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the matter was transferred to the RO in Providence, Rhode Island.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher rating for his service-connected disability.  The Veteran was granted service connection and assigned noncompensable ratings for scar, status-post lower right leg fasciotomy, and scar, status-post lower left leg fasciotomy.  He asserts that he was incorrectly rated based solely on his scars, which were not the primary basis of his claim.  He states that his right and left shin conditions are the disabilities originally claimed and are causing him pain.  Additionally, he stated that his scars are asymptomatic.  The Board finds that a remand is necessary in order to fully develop the Veteran's claims.

The Veteran was afforded a VA examination in January 2015.  The examiner who conducted the knee and lower leg examination stated that there was no pathology to render a diagnosis for the Veteran's right and left shin conditions and provided no explanation for this conclusion.  In an April 2015 letter from the Veteran's private orthopedist, the Veteran was noted to have been diagnosed with chronic shin splints and chronic anterior lower leg compartment syndrome.  As the VA examination appears to be have been based on incorrect findings and failed to provide support for the conclusion reached, another examination is necessary in order to properly assess the Veteran's disabilities.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

The Board also finds that a remand is necessary in order to ensure that the record is complete.  The Veteran submitted two letters from private physicians who stated that they treated the Veteran for his claimed conditions; however, treatment records from these physicians are not contained in the record and it does not appear that any attempt was made to obtain these records by the RO.  Therefore, the Veteran's private treatment records must be obtained and associated with the record on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including, but not limited to, records from Dr. B.Z. from Commonwealth Orthopaedics and Dr. A.T. from Virginia Hospital Center, Primary Care Burke.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine the current severity of his service-connected right and left shin conditions, to include all associated residuals.  The Veteran's file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's right and left knees and ankles.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, with consideration of the clinical findings, and after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left shin conditions.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right and left knees, and if so, whether it is slight, moderate, or severe.

Any impairment to the tibia or fibula should also be noted, to include whether there is nonunion or malunion and the degree of disability caused by malunion, if any.  The examiner should also note any injury to the muscles of the right and/or the left leg caused by the shin splints.

The examiner must consider the findings from the Veteran's private physicians, including the diagnoses of chronic shin splints and chronic anterior lower leg compartment syndrome, and provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




